                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     DORETTA FLEMING, et al.                          CIVIL ACTION

                         v.                           NO. 19-2926

     DREW WARREN, ESQ. and JEFFREY
     KILLINO, ESQ.

                                        MEMORANDUM

KEARNEY,J.                                                                        October 10, 2019

         Persons retaining lawyers to assist them in administering a family member's estate can

fairly expect their lawyers will advise of liens against the estate and developments in the

representation in state court. Disappointed in counsel's failure to notify them, they may seek to

sue for relief claiming they waived certain rights in the state court because of the lawyer's

negligence, breach of contract or fraud.       But they cannot convert their disappointment into a

federal case simply because their private lawyers participate in a state court process. The private

lawyers' alleged failures in representing clients in the Pennsylvania court do not rise to the level

of a denial of due process and allow the clients to pursue a civil rights claim against their private

lawyers in this Court. Absent a federal question, and lacking diversity in a dispute involving at

least one Pennsylvania client against Pennsylvania lawyers, we decline to exercise supplemental

jurisdiction. We grant the private lawyers' motion to dismiss in the accompanying Order without

prejudice to the clients timely seeking relief in a state court.


I.       Alleged facts

         New Jersey citizen Doretta Fleming is the Administratrix of her brother Leroy H. Garcia's

Estate. 1 Along with Stephen Garcia of Texas and Deron Hancock of Pennsylvania, she is also an

intestate heir to Leroy Garcia's Estate. 2 Pennsylvania Attorney Drew Warren represented Ms.
Fleming "in her capacity as Administratrix," 3 and Pennsylvania Attorney Jeffrey Killino

"employed or formed an association or partnership with [Attorney] Warren, and approved or

assigned him to represent the Estate through [Ms.] Fleming."4 They both worked for The Killino

Firm based in Philadelphia. 5

               Attorneys failed to notify the intestate heirs of liens on the Estate.

        On September 19, 2016, Attorney Warren filed a "Petition to Settle on a Survival Action"

in state court seeking approval to settle a survival case for $750,000, resulting in a $440,000

payment to the Estate after payment of attorneys' fees. 6 Ms. Fleming, Mr. Garcia, and Mr.

Hancock received a copy of the Petition but the Attorneys did not notify them in the Petition, or

any time before the settlement approval, of the Pennsylvania Department of Human Services'

$808,000 lien against the Estate. 7 Although Ms. Fleming, Mr. Garcia, and Mr. Hancock met the

conditions under Pennsylvania law for the settlement funds' release, including those conditions

"imposed by the directive or correspondence of the Department dated November 4, 2016, and the

[Court order] by the Settlement Judge dated December 1, 2016," The Killino Firm failed to release

the entire amount to them "to administer the Estate under Pennsylvania Law." 8

       Attorney Warren "caused [Ms. Fleming] to sign a General Release and Settlement

Agreement which fraudulently represented that there were no liens against [Leroy's] Estate known

to [Attorney Warren]." 9 Attorney Warren failed to notify (1) "Plaintiffs individually, prior to

settlement approval, that the Department held a claim against the Estate in excess of $800,000";

and, (2) "the Settlement Judge of the amount of the Department's claim." 10 Attorney Killino "left

the Estate on its own to probate the Estate, and to figure out on its own how to pursue a 'lien

reduction' after notifying the Estate of the [Department's lien amount] six months after settlement

approval." 11 The Killino Firm, a non-party to this case, is now withholding the settlement funds-




                                                2
"empowered by Pennsylvania law to do so, albeit without authority to do so"-from the Estate's

use, and "acting under Pennsylvania mandates to 'protect the interests of the Department,' which

are in conflict with [those] of the Estate." 12

  Ms. Fleming, Mr. Garcia, and Mr. Hancock's claims against Attorneys Warren and Killino.

        Ms. Fleming, Mr. Garcia, and Mr. Hancock now sue Attorneys Warren and Killino for

violating their civil rights under the Due Process Clause of the Fourteenth Amendment and

violating Pennsylvania state law through fraud, malpractice, and breach of contract. They allege

Attorney Warren "committed fraud and malpractice against the Estate under Pennsylvania Law"

by telling them there were no liens on Leroy Garcia's Estate. 13 They claim Attorney Warren's

statement injured them by "inducing them not to object to the settlement proposal," and his "action

and inaction were also in breach of contract." 14 They also allege Attorney Warren violated their

right to procedural due process and committed malpractice "under Pennsylvania Law" by

misleading them as to the amount of reimbursement [the Pennsylvania Department of Human

Services] claimed and failing to notify them of the reimbursement amount [the Pennsylvania

Department of Human Services] claimed. 15 Ms. Fleming, Mr. Garcia, and Mr. Hancock allege

non-party The Killino Firm violated their rights to due process and committed malpractice "under

Pennsylvania Law" by withholding their ability to use, possess, and control the Estate's settlement

funds "without authority of law" 16 and "pursuant to a state mandated conflict of interest." 17

II.    Analysis

       Attorneys Warren and Killino now move to dismiss, arguing Ms. Fleming, Mr. Garcia, and

Mr. Hancock's amended Complaint and the current action are "frivolous" and we lackjurisdiction

over the case because "there is no diversity and no legitimate federal question, regarding a claim

they have now settled in full with the Pennsylvania Department of Human Services." 18




                                                  3
         Ms. Fleming, Mr. Garcia, and Mr. Hancock plead a federal question on the face of their

 Complaint under the civil rights laws. Under the liberal pleading standard afforded to pro se

parties, we decline to dismiss these claims for lack of subject matter jurisdiction. But we dismiss

their civil rights claims against Attorneys Warren and Killino as private actors.

        As we dismiss the federal claim providing us with federal question jurisdiction, we may

only retain jurisdiction if Ms. Fleming, Mr. Garcia, and Mr. Hancock satisfy diversity jurisdiction,

or we permit supplemental jurisdiction over the remaining state law claims of fraud, malpractice,

and breach of contract. We cannot exercise jurisdiction over these claims based on diversity

jurisdiction where the parties lack complete diversity. We deny jurisdiction based on diversity. We

decline to exercise supplemental jurisdiction over Ms. Fleming, Mr. Garcia, and Mr. Hancock's

fraud, malpractice, and breach of contract claims.

        A.      We initially enjoy subject matter jurisdiction as Ms. Fleming, Mr. Garcia, and
                Mr. Hancock plead a federal question.

        Attorneys Warren and Killino argue Ms. Fleming, Mr. Garcia, and Mr. Hancock plead "no

legitimate federal question," depriving us of subject matter jurisdiction. We disagree.

        When faced with a 12(b)( 6) motion, "as a general rule, the proper procedure is to consider

dismissal on the jurisdictional ground first, 'for the obvious reason that if the court lacks

jurisdiction to hear the case then a fortiori it lacks jurisdiction to rule on the merits."' 19 "Generally,

the reference to a federal question in the complaint precludes dismissal for lack of subject matter

jurisdiction."20 We "have original jurisdiction of all civil actions arising under the Constitution,

laws, or treaties of the United States." 21 Though "the presence or absence of federal-question

jurisdiction is governed by the 'well-pleaded complaint rule,' which provides that federal question

jurisdiction exists only when a federal question is presented on the face of the plaintiffs properly




                                                    4
pleaded complaint,"22 our Court of Appeals emphasizes the importance of holding prose litigants

"to a lesser pleading standard than other parties. " 23

         In Bell v. Pleasantville Housing Authority, Mr. Bell pro se alleged the Pleasantville

Housing Authority violated his due process rights by evicting him without holding a grievance

hearing, citing federal question jurisdiction. 24 Our Court of Appeals held Mr. Bell's claim arose

under the Constitution as he "believe[d] his Fourteenth Amendment due process rights, and certain

[United States Department of Housing and Urban Development] regulations, were violated when

he was evicted without a grievance hearing first being held," and concluded the district court erred

by dismissing Mr. Bell's prose claim for lack of subject matter jurisdiction. 25

         As with Mr. Bell, Ms. Fleming, Mr. Garcia, and Mr. Hancock pro se allege Attorney

Warren violated their procedural due process rights when he misled them as to the amount of

reimbursement the Pennsylvania Department of Human Services claimed and when he failed to

give them notice as to the amount of reimbursement the Pennsylvania Department of Human

Services claimed. 26 They also plead non-party The Killino Firm denied them due process by

withholding the use, possession, and control of the Estate's settlement funds from them. 27 As Ms.

Fleming, Mr. Garcia, and Mr. Hancock presented a federal question on the face of their Complaint

based on the Due Process Clause, and under the liberal pleading standard afforded to prose parties,

we retain subject matter jurisdiction.

         B.    Ms. Fleming, Mr. Garcia, and Mr. Hancock fail to plead due process claims
               against Attorneys Warren and Killino, as they are not state actors.

         Attorneys Warren and Killino argue Ms. Fleming, Mr. Garcia, and Mr. Hancock cannot

pursue civil rights claims against them, as Attorneys Warren and Killino are not state actors. We

agree.




                                                   5
        The Due Process Clause of the Fourteenth Amendment provides: "No State shall ...

deprive any person of life, liberty, or property, without due process of law. " 28 "But nothing in the

language of the Due Process Clause itselfrequires the State to protect the life, liberty, and property

of its citizens against invasion by private actors."29 In Zinermon v. Burch, the Supreme Court

outlined the circumstances giving rise to constitutional due process claims. 30 The Supreme Court

emphasized how "[i]n procedural due process claims, the deprivation by state action of a

constitutionally protected interest in 'life, liberty, or property' is not in itself unconstitutional; what

is unconstitutional is the deprivation of such an interest without due process of law." 31 "Before

private persons can be considered state actors for purposes of section 1983, the state must

significantly contribute to the constitutional deprivation .... " 32

        In Obuskovic v. Wood, our Court of Appeals held a plaintiff could not pursue a due process

action against a private law firm and its private attorneys, as "the[se] defendants ... are private

citizens and not state actors" and "[s]ection 1983 provides a cause of action to redress federal

constitutional violations caused by officials acting under color of state law."33 Ms. Fleming, Mr.

Garcia, and Mr. Hancock similarly attempt to pursue a civil rights claim against private Attorneys

Warren and Killino for violating their civil rights. Because Attorneys Warren and Killino are

private actors and Ms. Fleming, Mr. Garcia, and Mr. Hancock fail to demonstrate how Attorneys

Warren and Killino could possibly be considered state actors under section 1983, Attorneys

Warren and Killino are not alleged to be in a position where they could deprive Ms. Fleming, Mr.

Garcia, and Mr. Hancock of the Due Process Clause's safeguards.

       Ms. Fleming, Mr. Garcia, and Mr. Hancock's civil rights claims lack merit against

Attorneys Warren and Killino as private actors. We dismiss their civil rights claims based on the

Due Process Clause against Attorneys Warren and Killino.




                                                    6
        C.      Ms. Fleming, Mr. Garcia, and Mr. Hancock fail to plead diversity jurisdiction.

        Absent a federal question, we would decline supplemental jurisdiction over the

Pennsylvania claims at this early stage of the case unless Ms. Fleming, Mr. Garcia, and Mr.

Hancock can demonstrate complete diversity jurisdiction. Attorneys Warren and Killino argue

Ms. Fleming, Mr. Garcia, and Mr. Hancock fail to plead diversity jurisdiction. We agree.

        We enjoy diversity jurisdiction when "the matter in controversy exceed[] the sum or value

of $75,000 ... [and] [c]omplete diversity ... [where] no plaintiff [may] be a citizen of the same

state as any defendant." 34 "A corporation is a citizen both of the state where it is incorporated and

of the state where it has its principal place ofbusiness," 35 while "a natural person is deemed to be

a citizen of the state where [he] is domiciled." 36 We "can only 'properly determine whether

complete diversity of the parties in fact exists and thus whether [we have] jurisdiction to adjudicate

the matter[,]' when the plaintiff, even if proceeding prose, affirmatively pleads facts regarding the

citizenship of individual defendants and the dual citizenship of corporate defendants." 37

        Ms. Fleming, Mr. Garcia, and Mr. Hancock fail to plead complete diversity, as they plead

Mr. Hancock is a Pennsylvania resident 38 and non-party The Killino Firm is based in Philadelphia,

Pennsylvania. 39 Ms. Fleming, Mr. Garcia, and Mr. Hancock originally plead Attorneys Warren

and Killino's addresses for service at "1835 Market Street, #2820, Phila. Pa. 19103," and Mr.

Hancock's address at "1315 W. Rush St. Phila. Pa. 19132."40 As Ms. Fleming, Mr. Garcia, and

Mr. Hancock do not provide individual addresses for Attorneys Warren and Killino, there is no

basis to find complete diversity jurisdiction.

       We cannot exercise jurisdiction over these claims based on diversity jurisdiction where the

parties lack complete diversity. We deny jurisdiction based on diversity.




                                                 7
             D.        We decline to exercise supplemental jurisdiction over state law claims of fraud,
                       malpractice, and breach of contract.

            Having dismissed the civil rights claims against Attorneys Warren and Killino as they are

not state actors, and Ms. Fleming, Mr. Garcia, and Mr. Hancock fail to plead diversity jurisdiction,

we must lastly decide whether to exercise supplemental jurisdiction over Ms. Fleming, Mr. Garcia,

and Mr. Hancock's remaining fraud, malpractice, and breach of contract claims.

            Under 28 U.S.C. § 1367, "a prerequisite to the federal court's exercise of pendent

jurisdiction over a plaintiffs state law claims is that at least one claim based on the court's original

diversity or federal question jurisdiction is before the court."41 "A court 'may decline to exercise

supplemental jurisdiction [over state law claims] if ... the district court [dismisses] all claims over

which it has original jurisdiction. "'42 Especially at this stage of the case, where ''the federal claims

are dismissed before trial, even though not insubstantial in a jurisdictional sense, the state issues

should be dismissed as well. " 43 We decline the exercise of supplemental jurisdiction over a dispute

involving Pennsylvania tort and contract law.

III.        Conclusion

            We dismiss Ms. Fleming, Mr. Garcia, and Mr. Hancock's civil rights claims and decline to

exercise supplemental jurisdiction at this early stage of the case over their fraud, malpractice, and

breach of contract claims against Attorneys Warren and Killino. Ms. Fleming, Mr. Garcia, and Mr.

Hancock may timely pursue their fraud, malpractice, and breach of contract claims in state court.




1
    ECF Doc. No. 10 at ,r,r 2-3.
2
    Id. at ,r,r 4-5.
3
    Id. at ,r 6.
4
    Id. at ,r 7.


                                                      8
5
     Id. at 116-7.
6
     Id. at 1 10.

7 Id.

8
     Id. at 1 11.
9
     Id. at 16.
10   Id.

11
     Id.at,i7.
12
     Id. at 1 8.
13
     Id. at,i 12.

14   Id.

15
     Id. at 113.
16
     Id at 1 14.
17
     Id. at,i 15.
18
   ECF Doc. No. 14 at ,i 1. When considering a motion to dismiss "[w]e accept as true all
allegations in the plaintiffs complaint as well as all reasonable inferences [potentially] drawn from
them, and we construe them in a light most favorable to the non-movant." Tatis v. Allied Interstate,
LLC, 882 F.3d 422, 426 (3d Cir. 2018) (quoting Sheridan v. NGK Metals Corp., 609 F.3d 239,
262 n.27 (3d Cir. 2010)). To survive dismissal, "a complaint must contain sufficient factual matter,
accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S.
662,678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,570 (2007)). "A claim has
facial plausibility when the plaintiff pleads factual content [allowing] the court to draw the
reasonable inference [] the defendant is liable for the misconduct alleged." Id. (citing Twombly,
550 U.S. at 556). Our Court of Appeals requires us to apply a three-step analysis under a 12(b)(6)
motion: (1) "it must 'tak[e] note of the elements [the] plaintiff must plead to state a claim;"' (2) "it
should identify allegations that, 'because they are no more than conclusions, are not entitled to the
assumption of truth;"' and, (3) "[w]hen there are well-pleaded factual allegations, [the] court
should assume their veracity and then determine whether they plausibly give rise to an entitlement
for relief." Connelly v. Lane Construction Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quoting Iqbal,
556 U.S. at 675, 679). "[A] Complaint, including a pro se Complaint, must conform with the
requirements of Rule 8(a) of the Federal Rules of Civil Procedure," "requir[ing] [] the Complaint
be simple, concise, direct and set forth 'a short and plain statement of the claim showing [] the
pleader is entitled to relief."' A tun El v. United States, No. 13-3970, 2014 WL 1281230, at* 1 (E.D.
Pa. Mar. 31, 2014) (quoting Fed. R. Civ. P. 8(a)(2)).




                                                    9
 19
   Kalick v. United States, 35 F. Supp. 3d 639, 645 (D.N.J. 2014) (quoting Mortensen v. First
 Federal Savings & Loan Association, 549 F.2d 884, 895 n.22 (3d Cir. 1977)).
20
   McCreary v. Wilt, 11 F. Supp. 2d 731, 732 (M.D. Pa. 1998); see Bell v. Hood, 327 U.S. 678,
682 ( 1946) ("Whether the complaint states a cause of action on which relief could be granted is a
question of law and . . . must be decided after ... the court has assumed jurisdiction over the
controversy. If the court does later exercise its jurisdiction to determine that the allegations in the
complaint do not state a ground for relief, then dismissal of the case would be on the merits, not
for want of jurisdiction."); Kulick v. Pocono Downs Racing Association, 816 F.2d 895, 899 (3d
Cir. 1987) ("Dismissal for lack of jurisdiction is not appropriate merely because the legal theory
is probably false, but only [if] the right claimed is 'so insubstantial, implausible, foreclosed by
prior decisions of the Court, or otherwise completely devoid of merit as not to involve a federal
controversy."') (quoting Oneida Indian Nation v. County of Oneida, 414 U.S. 661,666 (1974)).
21
      28 U.S.C. § 1331.
22
      Caterpillar, Inc. v. Williams, 482 U.S. 386,392 (1987) (citation omitted).
23
  Bell v. Pleasantville Housing Authority, 443 F. App'x 731, 735 (3d Cir. 2011) (quoting Federal
Express Corp. v. Holowecki, 552 U.S. 389,402 (2008)).
24
     Bell, 443 F. App'x at 735.
2s    Id.
26
      See ECF Doc. No. 10 at 113.
27
      See id. at 1114-15.
28
      U.S. Const. amend XIV, § 1.
29
   DeShaney v. Winnebago County Department of Social Services, 489 U.S. 189, 195 (1989)
(emphasis added) ("[The Due Process Clause] forbids the State itself to deprive individuals of life,
liberty, or property without 'due process of law,' but its language cannot fairly be extended to
impose an affirmative obligation on the State to ensure that those interests do not come to harm
through other means.").
30
  See Zinermon v. Burch, 494 U.S. 113, 125-27 (1990) ("The constitutional violation actionable
under § 1983 is not complete ... unless and until the State fails to provide due process .... [T]o
determine whether a constitutional violation [] occurred, it is necessary to ask what process the
State provided, and whether it was constitutionally adequate.").
31
   Id. (citing Parratt v. Taylor, 451 U.S. 527, 537 (1908); Carey v. Piphus, 435 U.S. 247, 259
(1978) ("Procedural due process rules are meant to protect persons not from the deprivation, but
from the mistaken or unjustified deprivation of life, liberty, or property.")) (first emphasis added,
second emphasis in original).



                                                   10
32
  Jordan v. Fox, Rothschild, O'Brien & Frankel, 20 F.3d 1250, 1266 (3d Cir. 1994). "Under 42
U.S.C. § 1983, [a plaintiff] must show that the attorney defendants acted under color of state law
and denied him a federally protected constitutional or statutory right." Angelico v. Lehigh Valley
Hospital, Inc., 184 F.3d 268, 277-78 (3d Cir. 1999) (declining to consider a private attorney a state
actor and concluding the plaintiffs section 1983 claim against the private attorney failed, even
where the attorney employed the state's subpoena laws").
33
  Obuskovic v. Wood, 761 F. App'x 144, 148 (3d Cir. 2019) (citing Lugar v. Edmondson Oil
Company, Inc., 457 U.S. 922, 941 (1982)) (emphasis added).
34
     Zambelli Fireworks Manufacturing Co. v. Wood, 592 F.3d 412,418 (3d Cir. 2010).
35
     Swiger v. Allegheny Energy, Inc., 540 F.3d 179, 182 (3d Cir. 2008) (citing 28 U.S.C. § 1332(c )).
36
     Swiger, 540 F.3d at 182 (citing Gilbert v. David, 235 U.S. 561, 569 (1915~).

37 Poling v. K. Hovnanian Enterprises, 99 F. Supp. 2d 502, 515-16 (D.N.J. 2000) (dismissing, in
its entirety, action by prose plaintiffs for lack of subject matter jurisdiction where plaintiffs failed
to allege sufficient facts for the court to evaluate the existence of diversity jurisdiction); see also
Phillip v. Atlantic City Medical Center, 861 F. Supp. 2d 459,467 (D.N.J. 2012).
38
     ECF Doc. No. 10 at, 5.
39
   Id. at, 6. As a private corporation, The Killino Firm is considered a citizen of Pennsylvania, as
its principal place of business is in Philadelphia. See Swiger, 540 F.3d at 182 (providing the
standard for citizenship for jurisdiction purposes under 28 U.S.C. § 1332(c)).
40
     ECF Doc. No. 1 at 3.
41
     Polite v. Rendell, No. 08-5329, 2010 WL 1254334, at *4 (E.D. Pa. Apr. 1, 2010).
42
   Thomas v. Zinke!, 155 F. Supp. 2d 408, 412 (E.D. Pa. 2001) (quoting 28 U.S.C. § 1367(c)(3));
see, e.g., Montgomery v. Aparatis Distribution Company, 607 F. App'x 184, 188 (3d Cir. 2015)
(affirming district court's ability to decline to exercise supplemental jurisdiction over negligence
claims where it "properly dismissed all claims falling within its originaljurisdiction"); Polite, 2010
WL 1254334, at *4 (refusing to exercise supplemental jurisdiction over plaintiffs remaining state
law claims after the court dismissed his section 1983 claim which provided the sole basis for the
court's original jurisdiction).
43
   United Mine Workers ofAmerica v. Gibbs, 383 U.S. 715, 726 (1966); see Mattern v. City ofSea
Isle, 131 F. Supp. 3d 305, 320 (D.N.J. 2015), aff'd, 657 F. App'x 134 (3d Cir. 2016) ("Where the
federal claims are dismissed at an early stage in the litigation, courts generally decline to
exercise supplemental jurisdiction over state claims.") ( quoting Walls v. Dr. Blackwell, No. 05-
4391, 2005 WL 2347124, at *3 (D.N.J. Sept. 22, 2005)).




                                                  11
